DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-2, 5-12, and 14-22, are presented for examination. Applicant filed a response to non-final Office action on 02/15/2021 amending claims 1, 14, 20, 21, and 22; and canceling claims 13 and 23. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims 1-2, 5-12, and 14-22, in the instant Office action. Since the new § 101 rejection was necessitated by Applicant’s amendments, the instant rejection of claims 1-2, 5-12, and 14-22, is FINAL rejection of the claims.    

Examiner’s Remarks


The closest prior art of record, Dwyer (2015/0195406 A1) teaches generally a method, a non-transitory computer-readable medium, and a system for fraudulent claim risk analysis based on analyzing the communication, converting speech to a text, and providing a dynamic graphical representation of a score in real time during the telephone call. The prior 

Applicant argues: 
In a manner similar to claim 1 of Example 37, amended claim 1 showing an abstract idea being integrated into a practical application of the abstract idea because the claim recites automatically updating and regenerating icons on a GUI based on a determination based on calculating at least two risk scores and displaying at least two different graphical indications of potential fraud on a separate device, all of which happens during the call. This is precisely the type of technical improvement to a computer user interface (i.e., allowing a user to quickly and easily see potential exposure to fraud associated with an insurance policy) that the USPTO and U.S. Courts have held to be practical applications and/or otherwise eligible under § 101. See, e.g., Ex Parte Kenneth Griffin et al., Appeal 2018-007988 (Jan. 28, 2020), Bascom Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). (Applicant’s Remarks: Page 19).

Examiner respectfully disagrees. First, none of the claims recite automatically updating and regenerating icons on a GUI. Second, displaying data in the GUI does not render claims patent eligible because it is still using computer as a tool instead of improving computer.
Applicant further argues: 
[N]ot only does claim 1 describe converting and leveraging various types of non-standardized data to determine that fraud is occurring during a call, it also describes modifying a caller record associated with an insurance policy in a standardized way (based on all that non-standardized data) to ensure that any user of the system will see that fraud was potentially perpetrated in connection with insurance policy—all to inform and avoid current and future fraud on that policy regardless of the format in which the information was input by the user, caller, and/or system, and all of which is updated during the telephone call. (Applicant’s Remarks: Page 21).

Examiner respectfully disagrees. Again, this does not render claims patent eligible because it is still about using computer as a tool instead of improving computer. While Applicant’s claim language improves the abstract idea as claimed, that improvement is to the business method. Thus, the outcome is an improved abstract idea – not improved computer. 
Applicant also argues: 
As amended, the invention recited by independent claim 1 solves a technological problem by implementing a specific, non-conventional and non-generic, arrangement of elements that improve a computer system’s ability and function to detect, analyze, and display the amount of fraud risk associated with potentially performing under an insurance policy during a call—that, absent the claimed invention, does not exist. In other words, the claimed invention provides a useful and innovative solution to this technological problem by improving the functionality of a computing system to perform more accurate, analysis of potential fraud, during a call, based on using results of preliminary fraudulent claim risk analysis performed before the call, and combining all of that analysis to modify a caller record in a standardized way, generate at least two fraudulent risk scores, and transmit instructions that cause a separate device to display at least two graphical indications of the associated fraud risks—all in real time during the call. (Applicant’s Remarks: Page 22).

Examiner respectfully disagrees. Applicant argues for the non-convetional and non-generic arrangements of elements, but no such arrangement is present in the instant claims. The additional elements “a computing system” (claims 1 and 20), “non-transitory computer-readable medium, having stored thereon program instructions” (claims 20 and 21), “a processor” (claim 21), “a graphical user interface” (claims 1, 20, and 21), and “a graphical user interface of a claims representative communication device” (claims 1, 20, and 21) are all well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of fraudulent claim risk analysis with a computerized system. Further, these additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea/on the judicial exception.

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, and 14-22, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-2, 5-12, 14-19, and 22, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claim 20 is a non-transitory computer readable medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claim 21 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-2, 5-12, and 14-22, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-2, 5-12, and 14-22, however, recite an abstract idea of fraudulent claim risk analysis. The creation of fraudulent claim risk analysis, as recited in the independent claims 1, 20, and 21, belongs to certain methods of organizing human activity (i.e., commercial or legal interaction and fundamental economic principles or practices) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 20, and 21, which set forth or describe the recited abstract idea of fraudulent claim risk analysis, are: “before a telephone call, compiling, data associated with an insurance policy, wherein the telephone call is associated with an occurrence of a claim related to the insurance policy, and wherein the data was compiled prior to the occurrence of the telephone call” (claims 1, 20, and 21), “before the telephone call, performing, preliminary fraudulent claim risk analysis, wherein the preliminary fraudulent claim risk analysis is evaluated based on accessing the compiled data and evaluating the fraudulent claim risk associated with the insurance policy” (claims 1, 20, and 21); “during the telephone call, converting, by the computing system, speech from the telephone call to text” (claims 1, 20, and 21), “during the telephone call, identifying, by the computing system, from among the converted text, a particular term or phrase associated with a potentially fraudulent claim related to the insurance policy, wherein the identified particular term or phrase is identified based on a result of the performed preliminary fraudulent claim risk analysis” (claims 1, 20, and 21), “during the telephone call, using at least (i) the result of the performed preliminary fraudulent claim risk analysis and (ii) the identified particular term or phrase, to make a determination that each condition of a set of conditions associated with a potentially fraudulent claim related to the insurance policy has been satisfied” (claims 1, 20, and 21), “during the telephone call based on at least to the computing system making the determination, updating, by the computing system, a caller record associated with the insurance policy and maintained by the computing system, wherein the update comprises adding an indictor to the caller record that a potentially fraudulent claim related to the insurance policy has occurred” (claims 1, 20, and 21), and “responsive at least to the computing system making the determination, performing an action, wherein the action comprises: during the telephone call, generating a potentially fraudulent claim risk score; during the telephone call, transmitting instructions that cause a claims representative communication device to display based on the generated first score, a corresponding first graphical indication of a first fraudulent claim risk: during the telephone call, generating a second fraudulent claim risk score; and during the telephone call, transmitting instructions that cause the claims representative communication device to display, based on the generated second score, a corresponding second graphical indication of a second fraudulent claim risk, wherein the first corresponding graphical indication is different than the second corresponding graphical indication” (claims 1, 20, and 21) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 20, and 21, recite following additional limitations: “a computing system” (claims 1 and 20), “non-transitory computer-readable medium, having stored thereon program instructions” (claims 20 and 21), “a processor” (claim 21), “a graphical user interface” (claims 1, 20, and 21), and “a graphical user interface of a claims representative communication device” (claims 1, 20, and 21). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea/on the judicial exception. The additional limitations of independent claims 1, 20, and 21, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 20, and 21, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1, 20, and 21, are: “a computing system” (claims 1 and 20), “non-transitory computer-readable medium, having stored thereon program instructions” (claims 20 and 21), “a processor” (claim 21), “a graphical user interface” (claims 1, 20, and 21) , and “a graphical user interface of a claims representative communication device” (claims 1, 20, and 21). Individually, the additional elements of independent claims 1, 20, and 21, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of fraudulent claim risk analysis with a computerized system. The Applicant’s Specification describes these additional elements in a following terms:
[0032] FIG. 1 is a simplified block diagram of an example computing device 100. The computing device 100 can be configured to perform and/or can perform one or more acts and/or functions, such as those described in this disclosure. The computing device 100 can include various components, such as a processor 102, a data storage unit 104, a communication interface 106, and/or a user interface 108. Each of these components can be connected to each other via a connection mechanism 110. 

[0033] In this disclosure, the term "connection mechanism" means a mechanism that facilitates communication between two or more components, devices, systems, or other entities. A connection mechanism can be a relatively simple mechanism, such as a cable or system bus, or a relatively complex mechanism, such as a packet-based communication network (e.g., the Internet). In some instances, a connection mechanism can include a non-tangible medium (e.g., in the case where the connection is wireless). 

[0034] The processor 102 can include a general-purpose processor (e.g., a microprocessor) and/or a special-purpose processor (e.g., a digital signal processor (DSP)). The processor 102 can execute program instructions included in the data storage unit 104 as discussed below. 

[0035] The data storage unit 104 can include one or more volatile, non-volatile, removable, and/or non-removable storage components, such as magnetic, optical, and/or flash storage, and/or can be integrated in whole or in part with the processor 102. Further, the data storage unit 104 can take the form of a non-transitory computer-readable storage medium, having stored thereon program instructions (e.g., compiled or non-compiled program logic and/or machine code) that, upon execution by the processor 102, cause the computing device 100 to perform one or more acts and/or functions, such as those described in this disclosure. These program instructions can define, and/or be part of, a discrete software application. In some instances, the computing device 100 can execute program instructions in response to receiving an input, such as an input received via the communication interface 106 and/or the user interface 108. The data storage unit 104 can also store other types of data, such as those types described in this disclosure. 

[0051] In one example, the policyholder communication device 202 can place a telephone call to the call processing system 204 according to a policyholder dialing a specific telephone number associated with the call processing system 204. In another example, the policyholder communication device 202 can place a telephone call to the call processing system pursuant to a policyholder interacting with (e.g., touching) a graphical user interface ("GUI") displayed on the policyholder communication device 202 (e.g., "Call Now" icon). Other examples are possible. 

This is a description of general-purpose computer performing routine functions. Therefore, the additional elements of independent claims 1, 20, and 21, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 20, and 21, are non-statutory under 35 USC § 101 in view of step 2B of the test. 












Dependent Claims: Dependent claims 2, 5-12, 14-19, and 22, depend on independent claim 1. The elements in dependent claims 2, 5-12, 14-19, and 22, which set forth or describe the abstract idea of fraudulent claim risk analysis, are: “identifying the particular term or phrase comprises identifying from among the converted text, a particular extent of repeated terms or phrases associated with a potentially fraudulent claim related to the insurance policy” (claim 2 – further narrowing the abstract idea), “performing the action further comprises, during the telephone call, displaying, by the computing system, call handling information to a claims representative associated with the insurance policy” (claim 5 – further narrowing the abstract idea), “performing the action further comprises, during the telephone call, displaying, by the computing system, a prompt for input to a claims representative associated with the insurance policy” (claim 6 – further narrowing the abstract idea), “the action is a first action, the method further comprising: receiving, by the computing system, input from the claims representative; and responsive to receiving the input, performing, by the computing system, a second action” (claim 7 – further narrowing the abstract idea), “performing the second action comprises, during the telephone call, displaying, by the computing system, call handling information to the claims representative” (claim 8 – further narrowing the abstract idea), “performing the action further comprises, during the telephone call, displaying, by the computing system, an alert to a support entity associated with the insurance policy” (claim 9 – further narrowing the abstract idea), “displaying the alert comprises, during the telephone call: generating, during the telephone call, an electronic message summarizing details of the performed preliminary fraudulent claim risk analysis and the established set of conditions; and transmitting, during the telephone call, the generated electronic message to a support entity associated with the insurance policy” (claim 10 – further narrowing the abstract idea), “performing the action further comprises, during the telephone call, displaying, by the computing system, a prompt for input to a support entity associated with the insurance policy” (claim 11 – further narrowing the abstract idea), “the action is a first action, the method further comprising: receiving, by the computing system, input from the support entity; and responsive to receiving the input, performing, by the computing system, a second action” (claim 12 – further narrowing the abstract idea), “the indicator further comprises a routing indicator for controlling telephone call queue routing to a caller record associated with the insurance policy” (claim 14 – further narrowing the abstract idea), “performing the action further comprises blocking, by the computing system, during the telephone call, further processing of any claim associated with the insurance policy unless approved by a support entity associated with the insurance policy” (claim 15 – further narrowing the abstract idea), “the determination is a first determination, the method further comprising making, during the telephone call, by the computing system, a second determination that the speech has a predefined acoustical property associated with a potentially fraudulent claim related to the insurance policy, and wherein using at least (i) the result of the performed preliminary fraudulent claim risk analysis and (ii) the identified particular term or phrase, to make the first determination comprises using at least (i) the result of the performed preliminary fraudulent claim risk analysis, (ii) the identified particular term or phrase, and (iii) the second determination, to make the first determination” (claim 16 – further narrowing the abstract idea), “making the second determination comprises detecting, by the computing system, a predefined extent of escalating speech volume” (claim 17 – further narrowing the abstract idea), “making the second determination comprises detecting, by the computing system, a predefined sentiment, wherein the predefined sentiment is indicative of a fraudulent claim on the insurance policy” (claim 18 – further narrowing the abstract idea), “making the second determination comprises detecting, by the computing system, a voiceprint identification associated with a known fraudulent claim caller” (claim 19 – further narrowing the abstract idea), and “performing the action further comprises: during the telephone call, determining by the computing system that at least one of the first generated score and the second generated score exceeds a predetermined tolerance; during the telephone call, transmitting, by the computing system, instructions that cause a support entity communication device to display, via a graphical user interface of the support entity communication device, based on the exceeded predetermined tolerance, a corresponding graphical indication of the exceeded predetermined tolerance; and during the telephone call, blocking, by the computing system further processing of any claim associated with the insurance policy unless approved by the support entity associated with the insurance policy via the graphical user interface of the support entity communication device” (claim 22 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2, 5-12, 14-19, and 22, do not correct the deficiencies of independent claim 1 and they are thus rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-2, 5-12, and 14-22, are rejected as directed to an abstract idea of fraudulent claim risk analysis without “significantly more” under 35 USC § 101.

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beaudet (10,318,793 B2) discloses: “A method for detecting fraud during biometric authentication of an individual comprising the acquisition, by an optical device, of a sequence of candidate images comprising at least two candidate images of an individual, with view to comparing said sequence with a reference image sequence comprising at least one reference image of an individual acquired during a preliminary enrollment step by the same optical device.”

H. A. Madni, Z. Anwar and M. A. Shah, "Data mining techniques and applications — A decade review," 2017 23rd International Conference on Automation and Computing (ICAC), 2017, pp. 1-7, doi: 10.23919/IConAC.2017.8082090, discloses: “This paper reviews data mining techniques and its applications such as educational data mining (EDM), finance, commerce, life sciences and medical etc. We group existing approaches to determine how the data mining can be used in different fields.”














Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619